Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondent State Comptroller which denied petitioner’s application for accidental disability retirement. Petitioner was employed as a detective by the Suffolk County Police Department when, on December 26, 1975, he was allegedly injured during the performance of his duties when he fell down a flight of stairs and struck his spine. As a consequence of these alleged injuries, he later applied for accidental disability retirement upon the ground that he was totally and permanently disabled, and his application was denied by the State Comptroller. This proceeding ensued, and we hold that the challenged determination should be confirmed. While conflicting medical evidence can be found in the record, there is clearly substantial evidentiary support for the Comptroller’s ruling, and we note particularly the report and testimony of Dr. Mortimer F. Shapiro, who examined petitioner and found that his complaints were false and he was not in the least disabled (cf. Matter of Mathews v Regan, 69 AD2d 970, mot for lv to app den 48 NY2d 610; Matter of Nolan v Comptroller of State of N. Y., 59 AD2d 799). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Main, Casey and Mikoll, JJ., concur.